Citation Nr: 1218925	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  04-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for rectal squamous cell carcinoma, to include as secondary to service-connected hemorrhoids.

2. Entitlement to an increased evaluation in excess of 10 percent for hemorrhoids.

3. Entitlement to an increased evaluation in excess of 30 percent for lichen sclerosis and atrophicus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1947 to August 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2001 and January 2004 rating decisions of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's July 2005 VA Form 9, substantive appeal, he requested a hearing before the Board.  Such a hearing was originally scheduled as a Travel Board hearing in October 2008; however, the Veteran failed to appear.  His hearing was rescheduled as a videoconference hearing in May 2012; however, on the day of that hearing, he canceled his request.

Also as an initial matter, the Board notes that a March 2005 rating decision declined to reopen the Veteran's claim of service connection for bilateral hearing loss and denied his claim of service connection for tinnitus.  He initiated an appeal as to his claim to reopen a claim of service connection for bilateral hearing loss (see July 2005 VA Form 9); however, he did not perfect an appeal in the matter after the January 2006 statement of the case (SOC) was issued.  Consequently, this matter is not before the Board.  

In September 2005, the Veteran's representative filed an informal claim to reopen the Veteran's claim of service connection for tinnitus.  A review of the claims file does not show that this matter has been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over the matter at this time; the claim to reopen a claim of service connection for tinnitus is referred to the AOJ for appropriate action.


FINDING OF FACT

On May 24, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he no longer wished to pursue his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of all issues involved in the Veteran's appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, given the Veteran's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA is not necessary.

B. Legal Criteria, Factual Background, and Analysis

In evaluating this case, the Board notes that it has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  There are no additional documents contained in the Virtual VA system that are pertinent to this appeal.  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received on May 24, 2012, the Veteran withdrew his appeals seeking service connection for rectal squamous cell carcinoma, to include as secondary to service-connected hemorrhoids, and increased ratings for hemorrhoids and lichen sclerosis and atrophicus.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.


ORDER

The appeal is dismissed without prejudice.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


